     Case 1:18-cr-00224-LJO-SKO Document 48 Filed 02/05/21 Page 1 of 2


 1   LAW OFFICE OF
     TORRES | TORRES STALLINGS
 2   A LAW CORPORATION
 3   DAVID A. TORRES, SBN 135059
     1318 K Street
 4   Bakersfield, CA 93301
     Tel: (661) 326-0857
 5   Email: dtorres@lawtorres.com
 6   Attorney for:
 7   MANSOOR AZIZ AHMED
                                    UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00224 NONE

12                      Plaintiff

13

14    MANSOOR AZIZ AHMED,                            STIPULATION AND ORDER FOR
                                                     BRIEFING SCHEDULE
15                      Defendants.

16
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
17   DROZD, UNITED STATES DISTRICT COURT JUDGE; AND VINCENTE A. TENNERALLI,
18   ASSISTANT UNITED STATES ATTORNEY:

19          COMES NOW Defendant, MANSOOR AHMED, by and through his attorney of record,

20   DAVID A. TORRES, hereby submitting the following proposed order for a briefing schedule

21   regarding the Defendant’s request for Compassionate Release.

22   IT IS SO STIPULATED.
                                                              Respectfully Submitted,
23   DATED: February 3, 2021                                  /s/ David A. Torres___
                                                              DAVID A. TORRES
24                                                            Attorney for Defendant
25                                                            Ahmed Mansoor

26
     DATED: February 3, 2021                                  /s/Vincente A. Tennerelli ___
27                                                            Vincente Tennerelli
                                                              Assistant U.S. Attorney
28
                                                    1
     Case 1:18-cr-00224-LJO-SKO Document 48 Filed 02/05/21 Page 2 of 2


 1

 2

 3                                          ORDER
 4

 5        IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:
 6

 7
          Defendant’s/Petitioner’s Opening Brief: Due February 19, 2021
 8
          Government/Respondent’s Opposition Brief Due March 5, 2021
 9
          Defendant’s/Petitioner’s Rely (if any) Due March 12, 2021
10

11

12
     IT IS SO ORDERED.
13
       Dated:   February 4, 2021
14                                                UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
